DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 13-16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindberg et al (U.S. Pat. 4,060,082, hereinafter “Lindberg”).
Regarding claim 1, Lindberg discloses a discharger 100 (Fig. 6) for discharging a predetermined amount of fluid from a separate container 11 (Fig. 6), comprising: 
a discharge section 12 (Fig. 6) defining a longitudinal axis and having a proximal end (which is inserted into sleeve 114 of an intermediate section) and a distal end (at 
an intermediate section 113 (Fig. 6) comprising a distal portion 114 (Figs. 6-7) engaging the proximal end of the discharge section (as by inserting luer tip 51 into the distal portion 114) and a proximal portion 115 (Figs. 6-7) defining a receiving space configured to be loaded with the separate container 11 holding an amount of the fluid to be discharged by the discharger (see Fig. 7 illustrating support sleeve 24 of the separate container 11 inserted into the top [proximal] opening of the intermediate section 113; this top opening is the receiving space), the distal portion 114 and the proximal portion 115 being formed in one piece and are interconnected by a breakable section (see col. 6, lines 46-57 disclosing a breakable section in the form of a tack-weld at 124 which connects distal portion 114 to proximal portion 115; see also col. 6, line 64 to col. 7, line 7 disclosing that the distal and proximal portions 114, 115 are telescoped relative to one another by breaking the tack weld).
Regarding claim 2, Lindberg discloses that the breakable section comprises a predetermined breaking area configured to break upon applying an axial force to the intermediate section (see col. 6, lines 46-57 disclosing a breakable section in the form of a tack-weld at 124 which connects distal portion 114 to proximal portion 115; see also col. 6, line 64 to col. 7, line 7 disclosing that the distal and proximal portions 114, 115 are telescoped relative to one another by breaking the tack weld).
Regarding claim 3, Lindberg discloses that after breakage of the breakable section the proximal portion of the intermediate section is movable relative to the distal 
Regarding claim 4, Lindberg discloses that in the starting position (i.e., just after the breakable section has been broken), the proximal portion 115 of the intermediate section at least partially protrudes from the distal portion of the intermediate section and receives the distal portion 114 to be guided through the proximal portion when the proximal portion is being moved towards the distal end of the discharge section and towards the final discharge position (i.e., Fig. 7 illustrates the distal portion 114 telescoped inside the proximal portion 115 such that the distal portion 114 is guided within the proximal portion 115 as the two portions are moved relative to one another).
Regarding claim 5, Lindberg discloses that the distal portion 114 of the intermediate section comprises an activator (component comprising needle 36 and extending to opening 48; see Fig. 7) configured to establish a flow connection for the fluid from within the receiving space of the proximal portion of the intermediate section to the inlet opening of the discharge section (see Fig. 9 showing that the activator pierces a plug 57 of a valve seal member 55) to establish flow to the inlet opening 48.
Regarding claim 6, Lindberg discloses that the flow connection is established automatically after breakage of the breakable section by moving the proximal portion 115 of the intermediate section relative to the distal portion 114 of the intermediate section along the longitudinal axis from the starting position towards the distal end of the discharge section and towards the final discharge position (i.e., when the distal portion 
Regarding claim 7, Lindberg discloses that the activator is configured to not enable the flow connection for the fluid from within the receiving space of the proximal portion of the intermediate section to the inlet opening of the discharge section before breakage of the breakable section or in the starting position (i.e., before the breakage of the weld between the proximal and distal portions, the plug 57 of the valve is present which blocks fluid communication between opening 48 and medicament ingredient 59).
Regarding claim 8, Lindberg discloses that the activator is positioned at least partially inside the proximal portion 115 of the intermediate section (i.e., portion 36 of the activator is within the proximal portion 115 as shown in Fig. 7) so as to protrude into the receiving space and beyond the receiving space when the proximal portion 115 is being moved from the starting position towards the final discharge position (i.e., as shown in Fig. 9, the needle 36 is moved into and proximally beyond the receiving space in order to pierce the slit valve 35 of the separate container 11).
Regarding claim 9, Lindberg discloses that the activator is sealingly fitted within the proximal portion 115 of the intermediate section to prevent at least substantial fluid leakage through the breakable section after breakage (i.e., in Fig. 9 the needle 36 of the activator is sealed within the valve 35). 
Regarding claim 10, Lindberg discloses that the activator is shaped at least approximately complementary to an inner wall portion of the container 11 configured to be loaded within the receiving space (i.e., the inner wall portion of the container 11 may be the valve 32 into which the needle 36 of the activator is inserted) so as to minimize a 
Regarding claim 11, Lindberg discloses that a remainder of the distal portion 114 and a remainder of the proximal portion 115 are configured to maintain a structure thereof after breakage of the breakable section (i.e., the distal portion 114 and proximal portion 115 are still telescoped within one another to maintain a structure after breakage of the weld, as shown in Fig. 9).
Regarding claim 13, Lindberg discloses that the proximal portion 115 of the intermediate section has a receiving end with an insertion opening (see Fig. 7 illustrating sleeve 17 being inserted into an insertion opening in the proximal portion 115), the receiving space being accessible through the insertion opening, the proximal portion is configured to be loaded within the container by enabling the container to be slid through the insertion opening into the receiving space and the receiving space is dimensioned such that when loaded, the container at least partially protrudes from the proximal portion (see Fig. 7 illustrating that the separate container 11 protrudes from the sleeve 17).
Regarding claim 14, Lindberg discloses that inside the proximal portion of the intermediate section a transition portion is provided which serves as a stop for the container being loaded into the receiving space (Fig. 7 illustrates a narrowing portion with a shoulder at the top of the proximal portion 115 into which the flange 24 seats and is stopped to prevent further distal movement of the container 11).

Regarding claim 16, Lindberg discloses that the discharge section comprises projections 53 (Fig. 2).
Regarding claim 18, Lindberg discloses that the container 11 is a cartridge or a capsule (such as a syringe, which is a type of cartridge), the container including a predetermined amount of the fluid 39 to be discharged by the discharger, the container having a generally cylindrical outer shape (see Fig. 6), and the fluid inside the container being protected from environmental influences by a breakable seal 32 (Fig. 7) or the container has a distal end face at least a part of which being formed by the breakable seal 32 (see Fig. 7 showing the seal 32 located at the distal end of the container 11).
Regarding claim 19, Lindberg discloses that the discharge section comprises projections 53 (Fig. 2) molded on or being integrally formed with the discharge section.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lindberg et al (U.S. Pat. 4,060,082) in view of Perez (U.S. Pat. 6,159,184, hereinafter “Perez”).
Regarding claims 17 and 20, Lindberg discloses a method comprising operating the discharger according to claim 1 to discharge the fluid, the fluid including at least a medical, dental or veterinary agent (see col. 1, lines 67-68 referring to a discharger for medical fluid), but does not appear to disclose that the amount of fluid discharged is in the range of 0.1 to 5 ml, or specifically regarding claim 20, that the amount of fluid is approximately 0.5 ml.
Perez discloses that a conventional syringe for discharging a medical fluid may be provided with a capacity of approx. 0.5 ml (see col. 18, lines 59-65).
.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
02/17/2022